The evidence supported the verdict, and the court did not err in overruling the motion for new trial.
                         DECIDED JANUARY 30, 1941.
This case is here on assignment of error as to the insufficiency of the evidence to sustain a conviction. The State's *Page 316 
witness testified that the defendant's house was raided and one quart of whisky without tax stamp affixed was found under his bed. Also a small quantity was found in another bottle, some empty bottles, glasses, and one five-gallon keg with the odor of whisky therein. No tax stamps were found on any of these. The defendant lived in the house and there was no other man at the house at the time of the raid. "We have raided Arthur Lee's house some three times before. He pled guilty one time, I remember, for the possession of non-taxed whisky," the officer testified. The defendant's witness, his mother-in-law, said that while she was visiting in the defendant's home while the defendant was not there two men she did not know came up and offered her some whisky. She stated that she did not know whether that was the same whisky the officers found or not. The defendant said that he left home about five o'clock on the morning of the raid, and when he got back he was arrested at a store near his home and asked about the whisky that was found in his house and stated that he knew nothing about it.
Under the evidence the intoxicating liquor was presumed to be in the possession of the defendant. This made out a prima facie case against him. Sims v. State, 60 Ga. App. 32 (2 S.E.2d, 716). The jury was authorized to find that the evidence produced by the defendant and his statement were not sufficient to overcome this presumption.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.